Citation Nr: 0706856	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred on December 18, 2003, and December 26, 
2003.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from December 1988 to December 
1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 determination of the above 
Department of Veterans Affairs (VA) Medical Center (MC).  The 
VAMC denied a claim for payment or reimbursement of 
unauthorized medical expenses provided by Champlain Valley 
Hospital on December 18 and December 26, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

On his April 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge at a local VA 
office.  On July 2, 2004, he clarified that he wishes to 
appear at a videoconference hearing with a Veterans Law 
Judge.  No hearing has been scheduled.  As a veteran is 
entitled to a hearing if one is requested, further action is 
warranted.  See 38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing, as the docket permits and at a 
suitable location.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

